Case 6:20-cv-00484-ADA Document 1-1 Filed 06/02/20 Page 1 of 15




                Exhibit 1
         Case 6:20-cv-00484-ADA Document 1-1 Filed 06/02/20 Page 2 of 15

                                                                                                          USOO6115174A
United States Patent (19)                                                                  11 Patent Number:                       6,115,174
Grubb et al.                                                                              (45) Date of Patent:                    Sep. 5, 2000
54) OPTICAL SIGNAL WARYING DEVICES                                                                    OTHER PUBLICATIONS

75 Inventors: Stephen G. Grubb; Raymond Zanoni,                                      Zou et al, IEEE Photonics Technology Letters, vol. 8, #1, pp.
                       both of Columbia; Thomas D.                                   139–141, Jan. 1996.
                       Stephens, Ellicott City, all of Md.                           Gruff, S. G.; OFC 98, OSATechnical Digest, Series vol. 2.
73 Assignee: Corvis Corporation, Columbia, Md.
                                                                                     (abstract only herewith), Feb. 27, 1998.
                                                                                     Park, S.Y., et al., Feasibility Demonstration of 10 Gbit/s
                                                                                     Channel WDM Network Using Dynamic Gain-Controlled
21      Appl. No.: 09/119,556                                                        EDFAs, Electronics Letters, 5 Mar. 1998, vol. 34, No. 5.,
                                                                                     Online No. 1998O346.
22      Filed:       Jul. 21, 1998
                                                                                     Dung, J.C., et al., Gain Flattening of Erbium Doped Fibre
51      Int. Cl. ............................... G02B 6/42; HO1S 3/00                Amplifier Using Fibre Bragg Gratings, Electronics Letters,
52      U.S. Cl. .......................... 359/334; 359/337; 35.9/341;              19' Mar. 1998, vol. 34, No. 6., Online No. 19980446.
                                                                     372/6           Masuda, H., et al., Ultra-Wideband Optical Amplification
58      Field of Search ..................................... 359/134, 160,          With A 3-Db Bandwidth of 67 nm Using A Partially Gain
                                     359/334,337,341; 372/3, 6                       Flattened Erbium-Doped Fiber Amplifier and Raman
                                                                                     Amplification, Optical Amplifiers and their Application,
56)                       References Cited                                           Aug. 3-5, 1994, 1997 OSA Technical Digest Series, V20,
                                                                                     pp. MC3–1-4/4.0–3.
                  U.S. PATENT DOCUMENTS                                                              (List continued on next page.)
      4,315,666     2/1982    Hicks, Jr..
      4,342,499     8/1982    Hicks, Jr..                                            Primary Examiner Nelson Moskowitz
      4,401,364     8/1983    Mochizuki.
      4,616,898    10/1986    Hicks, Jr..                                            57                      ABSTRACT
      4,699,452    10/1987    Mollenauer et al..
      4,728,170     3/1988    Robertson.                                             Optical Systems of the present invention include a plurality
      4,881,790    11/1989    Mollenauer.                                            of optical processing nodes in optical communication via at
      5,039,199     8/1991    Mollenauer et al..                                     least one signal varying device. The Signal varying devices
      5,083,874     1/1992    Aida et al..                                           includes an optical fiber Suitable for facilitating Raman
      5,095,519 3/1992 Dorsey.                                                       Scattering/gain in a Signal Wavelength range and a pump
      5,406,411     4/1995    Button et al..                                         energy Source for providing pump energy in a plurality of
      5,541,766     7/1996    Mizrahi et al..                                        pump wavelengths. The pump Source provides Sufficient
      5,557.442     9/1996    Huber.                                                 pump energy in each pump wavelength to Stimulate Raman
      5,633,974     5/1997    Chia.                                                  Scattering/gain in the optical fiber within the Signal wave
      5,636,301     6/1997    O'Sullivan et al..
      5,651,085     7/1997    Chia.                                                  length range. The pump wavelengths are Selected Such that
      5,694,512    12/1997    Gonthier et al..                                       the combined Raman gain resulting from the pump energy
      5,696.615    12/1997    Alexander.                                             Supplied by each pump wavelength produces a desired
      5,883,736     3/1999    Oshwara et al. ........................ 359/334        Signal variation profile in the Signal wavelength range. In
      5,961,361 10/1999 Taylor et al. .                                              addition, the pump energy Supplied by at least one of the
      5,999,548 12/1999 Mori et al. ................................ 372/22          pump wavelengths can be varied to produce a controlled
                                                                                     Signal intensity variation profile over the Signal wavelength
              FOREIGN PATENT DOCUMENTS                                               range in the optical fiber.
0 734 105 A2 9/1996 European Pat. Off..
WO 98/42088         9/1998 WIPO.                                                                     24 Claims, 7 Drawing Sheets
                                                                                           14
                                                                                                                   14

                                                                                                                        16
                                                                                22              20   30



                                                                                                /                            is
                                                                                            30                               V
                                                                                          14                                 14
         Case 6:20-cv-00484-ADA Document 1-1 Filed 06/02/20 Page 3 of 15


                                                      6,115,174
                                                          Page 2

                OTHER PUBLICATIONS                             Chernikov, S.V., et al., 10 Gbit/s Error-Free Transmission of
Sugaya, Y., et al., Novel Configuration For Low-Noise and      2-ps Pulses Over A 45-km Span Using Distributed Raman
Wide-Dynamic-Range Er-Doped Fiber Amplifiers For               Amplification at 1300 nm, OFC'98 Technical Digest p. 31.
WDM Systems, Optical Amplifiers and their Application,         Kawai, S., et al., Ultrawide 75 nm 3-dB Gain-Band Optical
Jun. 15–17, 1995, 1995 OSATechnical Digest Series, V18,        Amplifier Utilizing Erbium-Doped Fluoride Fiber and
pp. FC3–1–4/158-161.                                           Raman Fiber, OFC'98 Technical Digest pp. 32–33.
Jacobovitz-Veselka, G.R., et al., Single-Stage Booster         Dianov, E.M., et al., Highly Efficient 1.3 um Raman Ampli
Amplifier With Two 980 nm Pumps Stabilized by Fiber            fier, OFC'98 Technical Digest pp. 33–34.
Gratings, Optical Amplifiers and their Application, Jun.       Rottwitt, K., et al., A 92 nm Bandwidth Raman Amplifier,
15–17, 1995, 1995 OSA Technical Digest Series, V18, pp.        OFC 98, Post-Deadline Paper PD6–1–4.
FC4-1-4/162–165.                                               Srivastava, A. K., et al., 1 Tb/s Transmission of 100 WDM
Hansen, P.B., et al., LOSS Compensation In Dispersion          10 Gb/s Channels Over 400 km Of TrueWave Fiber,
Compensating Fiber Modules By Raman Amplification,             OFC 98, Post-Deadline Paper PD10-1-4.
OFC'98 Technical Digest pp. 20–21.                             Masuda, H., et al., Ultra-Wideband Hybrid Amplifier Com
Rottwitt, K., et al., Detailed Analysis of Raman Amplifiers    prising Distributed Raman Amplifier and Erbium-Doped
for Long-Haul Transmission, OFC'98 Technical Digest pp.        Fiber Amplifier, Electronics Letters, 25 Jun. 1998, vol. 34,
30-31.                                                         No. 13, Online No. 1998.0935.
   Case 6:20-cv-00484-ADA Document 1-1 Filed 06/02/20 Page 4 of 15


U.S. Patent           Sep. 5, 2000     Sheet 1 of 7         6,115,174
   Case 6:20-cv-00484-ADA Document 1-1 Filed 06/02/20 Page 5 of 15


U.S. Patent           Sep. 5, 2000     Sheet 2 of 7         6,115,174




                                                             S
   Case 6:20-cv-00484-ADA Document 1-1 Filed 06/02/20 Page 6 of 15


U.S. Patent           Sep. 5, 2000     Sheet 3 of 7         6,115,174
   Case 6:20-cv-00484-ADA Document 1-1 Filed 06/02/20 Page 7 of 15


U.S. Patent              Sep. 5, 2000       Sheet 4 of 7          6,115,174




          6


          5
              --
                  -
                               N -
                               - -Nm
                                                                    -.t
          2

                                                                     --

                         ---------------,   -r-,---           :    --

           1555       1560      1565    1570       1575    158O    1585

                                   Wavelength (nm)
   Case 6:20-cv-00484-ADA Document 1-1 Filed 06/02/20 Page 8 of 15


U.S. Patent              Sep. 5, 2000     Sheet S of 7          6,115,174




                                     Fig. 6(b)



       11




        1555      1560        1565      1570     1575    1580     1585

                                 Wavelength (nm)
   Case 6:20-cv-00484-ADA Document 1-1 Filed 06/02/20 Page 9 of 15


U.S. Patent           Sep. 5, 2000       Sheet 6 of 7       6,115,174


                                                            O
                                                            N.
                                                             O
                                                            w




                                                            O
                                                            CO
                                                             O
                                                            x-r




                                                            O        an
                                                             3       S
                                                                     wn
                                                                     O)
                                                                     O
                                                                     CD
                                                            o S
                                                             2 is


                                                            O
                                                            CY)
                                                            L)
                                                            w




                                                            O
                                                            CN
                                                             O
                                                            rem
     O          CO        (C)        r           CN     O
     r



                          (p) u!eo
  Case 6:20-cv-00484-ADA Document 1-1 Filed 06/02/20 Page 10 of 15


U.S. Patent           Sep. 5, 2000    Sheet 7 of 7                           6,115,174




                                                     *



                                                         -~ ….   }




                                                                     |
                                                                     089
                                                                     019||
                                                 |




                                                |




                                                          --I- - -




                          (p) Ue)
        Case 6:20-cv-00484-ADA Document 1-1 Filed 06/02/20 Page 11 of 15


                                                         6,115,174
                              1                                                                      2
        OPTICAL SIGNAL WARYING DEVICES                                length range Spanning from approximately 1500 nm and
                                                                      1600 nm. However, EDFAs do not equally amplify each
          CROSS-REFERENCE TO RELATED                                  optical Signal wavelength within the range. The differences
                 APPLICATIONS                                         in amplification can result in attenuation of Some signals
                                                                      and/or signal loSS or distortion because of highly amplified
  Not Applicable                                                      noise. Thus, the performance of EDFAS in a transmission
      STATEMENT REGARDING FEDERALLY
                                                                      System varied depending upon the number of wavelengths
    SPONSORED RESEARCH OR DEVELOPMENT
                                                                      and the wavelengths used in the System.
                                                                         Judicious Selection of the wavelengths and amplifier
  Not Applicable                                                      powers used in a System can minimize EDFA Variations
                                                                      (gain non-uniformities). For example, many WDM systems
         BACKGROUND OF THE INVENTION                                  currently restrict the wavelengths used in the System to
                                                                      between 1540 nm and 1560 nm, a range in which EDFAS
   The present invention is directed generally to optical             comparably amplify optical Signals. AS might be expected,
Signal varying devices that provide for controllably varying          restricting System designs to only those wavelengths that are
optical Signal characteristics. More particularly, the inven     15
                                                                      comparably amplified by EDFAS severely limits the number
tion relates to optical amplifiers and attenuators that have          of wavelengths and the information transmission capacity of
controllable gain, loSS and transparent intensity profiles for        WDM systems.
use in optical communication Systems.                                    The number of wavelengths in the system can be
   The continued development of digital technology has                increased to Some extent, if only a Small number of ampli
provided electronic access to vast amounts of information.            fiers are used in the system. The small number of amplifiers
The increased access to information has fueled an increasing          allows wavelengths having differing EDFA amplification
desire to quickly obtain and process the information. This            characteristics to be used, because the cumulative amplifier
desire has, in turn, driven demand for faster and higher              variations do not Swamp out lowly amplified signals.
capacity electronic information processing equipment             25      In addition to the wavelength dependence, EDFA perfor
(computers) and transmission networks and Systems linking             mance is also a function of the amplification power Supplied
the processing equipment (telephone lines, cable television           to the EDFA. Thus, EDFAS generally must be operated with
(CATV) systems, local, wide and metropolitan area net                 a limited power range to minimize amplification variations
works (LAN, WAN, and MAN)).                                           in the System. The amplifier power limitations, in turn,
   In response to this demand, telecommunications compa               increase the number of amplifiers in a System by limiting the
nies have turned to optical communication Systems to pro              allowable distance between EDFAS, i.e., the Span length.
vide Substantially larger information bandwidth transmis                 In discussing the Signal intensity variation of EDFAS and
Sion capacities than traditional electrical communication             other devices, the uniformity of gain or loSS profiles over a
Systems. Early optical transmission Systems, known as Space           wavelength range is generally referred to as the flatness of
division multiplex (SDM) systems, transmitted one infor          35   the profile. A perfectly flat profile is a gain, loSS, or trans
mation Signal using a Single wavelength in a waveguide, i.e.          parency profile that has a constant value over the wavelength
fiber optic strand. Time division multiplexing (TDM) mul              range of interest.
tiple information signals onto a single wavelength in a                  WDM system constraints imposed by EDFA wavelength
known Sequence that can be separated upon receipt has                 variations have focused attention on providing EDFA con
further increased the transmission capacity of optical Sys       40   figurations that compensate for the variations and provide
temS.                                                                 more uniform gain for a larger band of wavelengths and over
  The continued growth in traditional communications SyS              a greater power range. Various EDFA configurations have
tems and the emergence of the Internet as a means for                 been proposed to minimize amplifier gain variations. For
accessing data has further accelerated the demand for higher          example, see U.S. Pat. Nos. 5,406,411, 5,541,745, 5,557,
capacity communications networks. Telecommunications             45   442, 5,636,301, and 5,696,615; Sugaya et al., Optical Ampli
companies have looked to wavelength division multiplexing             fiers and Their Applications, Technical Digest OSA 1995 v.
(WDM) to further increase the capacity of their existing              18, pp. 158-161/FC3-1; Jacobovitz-Veselka et al., Optical
systems. In WDM transmission systems, pluralities of dis              Amplifiers and Their Applications, Technical Digest OSA
tinct TDM or SDM information signals are carried using                1995 v. 18, pp. 162–165/FC3-1; Park et al., Electronics
electromagnetic waves having different wavelengths. The          50   Letters, Mar. 5, 1998, Vol. 34, No. 5, Online No. 1998.0346;
pluralities of information carrying wavelengths are com               and, Dung et al., Electronics Letters, Mar. 19, 1998, V. 34,
bined into a multiple wavelength signal, which is transmit            n. 6, Online No. 19980446.
ted in a Single waveguide. In this manner, WDM Systems can               Other amplifier configurations have used EDFAS in com
increase the transmission capacity of existing SDM/TDM                bination with a Raman amplifier to Statically vary the gain
Systems by a factor equal to the number of wavelengths used      55   profile of an EDFA. For example, see Masuda et al., OSA
in the WDM system.                                                    1997, pp. 40-3/MC3-1, Masuda et al., Electronics Letters,
   Optical WDM systems were not initially deployed, in                v34, n.13, Online No. 19980935 (Jun. 25, 1998), and U.S.
part, because high cost electrical signal regeneration/               Pat. No. 5,083,874 issued to Aida et al. It has also been
amplification equipment was required for each optical wave            proposed to eliminate EDFAS and use amplifier configura
length throughout the System. However, the development of        60   tions that employ only Raman amplifiers. However, the
the erbium doped fiber optical amplifier (EDFA) eliminated            all-Raman configurations to date have not greatly improved
the need for electrical Signal regeneration/amplification             the amplifiers gain flatneSS profile and may still require gain
equipment and the associated costs in many Systems,                   equalization to flatten the gain profile as discussed by
thereby making WDM a cost effective means to increase                 Rottwitt et al., “A 92 nm Bandwidth Raman Amplifier”,
network capacity.                                                65   OFC 98, p. 72/CAT-1.
  Erbium doped fiber amplifiers (“EDFAs”) can theoreti                   The above referenced gain flattened configurations are
cally be used to amplify signals in an amplification wave             generally Statically configured to have a wavelength range
      Case 6:20-cv-00484-ADA Document 1-1 Filed 06/02/20 Page 12 of 15


                                                            6,115,174
                              3                                                                        4
defined by a 3 dB variation (-a factor of 2) in the gain profile         multiple Stage Signal varying device. The erbium doped fiber
and having a +1 dB variation between wavelengths. The                    and the multiple wavelength controlled Raman portion of
gain flattened amplifiers provide Some improvement over                  the Signal varying device can be operated in conjunction to
conventional EDFAS in the number of amplifiers, amplifier                impart a desired intensity profile to the optical Signal.
power ranges, and span lengths before the Signal must be                    The design and length of the optical fiber used in con
regenerated. The gain flattened optical amplifiers nonethe               junction with the pump Source can be tailored to provide
leSS introduce exceSS amplifier noise and gain nonuniformi               flexibility in operation of the System. For example, a
ties that limit the number of optical amplifiers that can be             concentrated, or lumped, high gain signal varying device can
used in a WDM System prior to Signal regeneration.                       be provided using a Small core fiber, Such as dispersion
   Gain flattening in optical amplifier configurations is gen            compensated fiber. The lumped device further provides for
erally performed using filters and/or attenuators to decrease            a greater range over which the Signal varying device can be
the Signal intensity of the wavelengths to a specified valve.            used as an attenuator because of its higher loSS. In addition,
For example, in many embodiments, the optical Signals are                a distributed low gain Signal varying device can be provided
amplified to an intensity higher than the amplifier output               using a lower attenuation transmission fiber that can provide
value and the filters and attenuators are used to flatten the       15
gain profile by decreasing the optical signal intensity. These           control over a Smaller intensity variation range. The con
methods tend to increase the noise in the Signal with a                  centrated and distribution Raman Signal varying devices can
corresponding decrease in the output power of the device.                be used alone or in combination to Statically or dynamically
                                                                         impart desired signal varying characteristics to the System.
  Optical filters and attenuators can be separate optical                   In this manner, the Signal intensity over a range of
devices added to the System or all-fiber devices, Such as                wavelengths can be controlled using the Signal varying
Bragg grating filters and all-fiber attenuators as discussed in          devices of the present invention. Accordingly, the present
U.S. Pat. Nos. 4,728,170, 5,095,519, 5,633,974, 5,651,085,               invention addresses the aforementioned problems and pro
and 5,694,512. The filters and attenuators can be variable or            vides Signal varying devices and methods that provide
fixed depending upon the configuration. The amplifier,
filters, and attenuators are Statically configured to flatten the   25
                                                                         increased control over optical Signal characteristics in an
gain profile.                                                            optical System. These advantages and others will become
                                                                         apparent from the following detailed description.
   AS the demand for transmission capacity continues to
increase, there is an increasing need for Systems that Span                    BRIEF DESCRIPTION OF THE DRAWINGS
longer distances and provide for an increasing number of
information carrying wavelengths/channels. Thus far, it has                Embodiments of the present invention will now be
proven difficult to balance the non-linear gain of EDFA                  described, by way of example only, with reference to the
configurations with Selective wavelength filtering and                   accompanying Figures wherein like members bear like
attenuation to provide gain flattened amplifier configurations           reference numerals and wherein:
that meet this need.                                                       FIGS. 1-2 shows optical communication systems of the
   Accordingly, there is a need for optical amplifiers and          35   present invention;
attenuator particularly, and Signal varying devices generally,             FIGS. 3-5 show signal varying devices of the present
that provide increased control over the intensity profile of             invention;
optical Signal in the optical Systems. The improved signal                 FIGS. 6(a) and 6(b) shows Raman gain profiles over a 30
varying devices will provide for higher capacity, more                   nm range as a function of gain; and,
Versatile, longer distance communication Systems.                   40
                                                                            FIGS. 7-8 show Raman gain profiles over 35 and 100 nm,
        BRIEF SUMMARY OF THE INVENTION                                   respectively, based on a Summation of experimental data
   The apparatuses and methods of the present invention                  using Single pump wavelength Signal varying devices.
address the above difficulties with prior art optical devices                         DETAILED DESCRIPTION OF THE
and Systems. An optical System of the present invention             45                        INVENTION
includes a plurality of optical processing nodes in optical
communication via at least one Signal varying device. The                   The optical systems 10 of the present invention will be
Signal varying devices includes an optical fiber Suitable for            described generally with reference to the drawings for the
facilitating Raman Scattering/gain in a signal wavelength                purpose of illustrating present embodiments only and not for
range and a pump energy Source for providing pump energy            50   purposes of limiting the same.
in a plurality of pump wavelengths. The pump Source                         FIG. 1 shows an optical system 10 in which a signal
provides Sufficient pump energy in each pump wavelength to               varying device 12 is optically connected between two opti
Stimulate Raman Scattering/gain in the optical fiber within              cal processing nodes 14. AS shown in FIG. 2, the optical
the Signal wavelength range.                                             processing nodes 14 generally include at least one transmit
   The pump wavelengths are Selected Such that the com              55   ter 16 for transmitting optical Signals in at least one infor
bined Raman gain resulting from the pump energy Supplied                 mation carrying wavelength to at least one optical Signal
by each pump wavelength produces a desired Signal varia                  receiver 18 located in another processing node 14.
tion profile in the Signal wavelength range. In addition, the              AS is known in the art, the transmitter 16 can include one
pump energy Supplied by at least one of the pump wave                    or more modulated light Sources or emitters, Such as lasers,
lengths can be dynamically varied to produce a controlled           60   incoherent Sources, or other Sources. Likewise, the receiver
Signal intensity variation profile over the Signal wavelength            18 can employ direct or indirect, e.g. coherent, detection
range in the optical fiber. In an embodiment, four pump                  equipment, Such as photodiodes and wavelength Selective
wavelengths spaced in 10-30 nm intervals can be used to                  devices as are known in the art, corresponding to the number
provide intensity gain and flatneSS control to over 30 nm to             of wavelengths to be received. The optical processing nodes
within 0.2 dB.                                                      65   14 may further include add and/or drop ports 20, Switches
  Also in an embodiment, erbium doped fiber is used in                   22, Signal Splitters 24 and combiners 26, or other signal
combination with the Signal varying device to provide a                  processing devices as are further known in the art.
         Case 6:20-cv-00484-ADA Document 1-1 Filed 06/02/20 Page 13 of 15


                                                            6,115,174
                              S                                                                         6
   As shown in FIGS. 1 and 2, the signal varying device 12               by each pump wavelength produces a desired Raman gain
includes optical fiber 30 in optical communication with the              Signal variation profile in the transmission wavelength
processing nodes 14 and a pump energy Source 32. The                     range. The Raman gain Signal variation profile can be
optical fiber 30 is selected to facilitate Raman scattering/             uniform or nonuniform, linear or nonlinear depending upon
gain over a range of transmission wavelengths that include               a particular application of the device 12. The number of
optical Signal wavelengths 2-0, when the fiber 30 is                     pump wavelengths and the wavelength spacing used in the
Stimulated using pump energy provided in a pump wave                     device 12 can be varied to provide Raman gain over a range
length range. With proper pump wavelength Selection, it is               of Wavelengths. The pump wavelengths, 21-), are gen
expected that Raman gain can be provided acroSS the optical              erally selected to provide sufficient overlap of the Raman
fiber transparent transmission wavelength range, which cur               gain profiles to provide control over the Raman gain at one
rently ranges from approximately 1240 to 1650 nm for silica              or more wavelengths in the transmission wavelength range.
based fiber. For example, in the transmission signal wave                   In addition, the pump energy Supplied by at least one of
length range of 1520 nm to 1620 nm, the corresponding                    the pump wavelengths can be controllably varied to change
pump wavelength range is approximately 1420 nm to 1510                   the Signal variation profile over the wavelength range in the
nm. Likewise, in the transmission signal wavelength range           15   optical fiber. Also, the total pump energy Supplied via all the
of 1250 nm to 1350 nm, the corresponding pump wave                       pump wavelengths can be held constant or varied accord
length range is 1120 nm to 1240 nm. It is also expected that             ingly. One skilled in the art will appreciate that the choice of
changes in the optical fiber transmission wavelength range               wavelength can be made to tailor the Signal varying char
can be accommodated by the present invention by proper                   acteristics of the device 12 to a particular System configu
Selection of pump wavelengths.                                           ration.
   The pump energy Source 32 provides pump energy to the                   Typically, the pump wavelengths, 21-7, are Selected So
fiber 30 in a plurality of pump wavelengths, 2-0, within                 that the Scattered light intensity/gain profile will be Substan
the pump wavelength range. The pump energy can be                        tially uniform over the range of wavelengths. One skilled in
supplied to the fiber 30 counter-directionally and/or codi               the art will appreciate that decreasing the Spacing intervals
rectionally with the optical Signals 2-0, being transmitted         25
                                                                         of the pump wavelengths can increase the uniformity of the
in the System 10. In addition, the pump Source 32 can Supply             intensity profile. However, the increased uniformity must be
the pump energy at one or more points along the fiber 30. In             balanced with the increased cost of using additional wave
at least one embodiment, the pump energy is Supplied from                lengths in the device 12 and allowable total power require
one point on the fiber 30 and counter-directionally to the               mentS.
optical Signal. This configuration tends to lessen pump and                 Devices 12 having different Signal variation profiles and
Signal-pump separation complexity and interference                       employing different pump wavelengths can be used in
between the pump energy and the optical Signal.                          combination within the System 10. Also, the pump energy
   The optical fiber 30 used in the signal varying device 12             Supplied via each pump wavelength can be controlled to
can be the same as the transmission fiber in the system 10 or       35   compensate for any Self-pumping that might occur between
another type of optical fiber having properties that differ              the pump wavelengths.
from the transmission fiber in the system 10. The length and               As shown in FIG. 3, a controller 34 can be included in the
type of fiber deployed in the system 10 can be tailored to               device 12 and configured to dynamically control the pump
provide flexibility in the operation of the system.                      energy Supplied via one or more of the pump wavelengths.
   For example, the extent of Raman Scattering in the fiber         40   Dynamic control of the pump energy allows for the perfor
is partly dependent upon the size of the optical fiber core. In          mance of the device 12 to be varied as Signal transmission
addition, the loSS in the fiber increases as the size of the core        changes occur, either upstream and/or downstream of the
decreases. Thus, a concentrated, or lumped, high gain/loss               device 12. Thus, the dynamic control provides the ability to
Signal varying device can be provided using a Small core                 continually or periodic modify the operation of the devices
fiber.                                                              45   12 in response to communication System variations that
   In at least one embodiment, a Small core dispersion                   inevitably occur over time.
compensated fiber (“DCF"), such as is manufactured by                       In one aspect of the invention, the pump Source 32 is
Lucent Technologies, is used to produce a concentrated                   configured to combine arbitrarily Spaced pump wavelengths
signal varying device 12. The DCF concentrated device 12                 as shown in FIG. 4. Grating Stabilized laserS 32 emit pump
provides for a greater range over which the Signal varying          50   wavelengths that are combined in pairs using fused DWDM
device can be used as an attenuator, an amplifier, or a                  couplers 36. The paired pump wavelengths can be further
transparent link, because of the high attenuation/high gain              combined with arbitrarily Spaced pump wavelengths using a
properties of the DCF. Conversely, a distributed low gain                dichroic filter 24. It will be appreciated that additional
Signal varying device 12 can be provided using a lower                   wavelengths can be added by cascading the lasers and
attenuation transmission fiber that provides for intensity          55   wavelength combining arrangements.
control over a smaller intensity variation (gain/loss) range.               Non-linear intensity profiles also can be provided using
   The pump Source 32 can be any Source of pump energy                   the device 12. The device 12 can be used in combination
that is Sufficient to induce Raman gain in the transmission              with inherently nonlinear or nonlinearly operated
wavelength range of the System 10. Typically, the pump                   components, Such as one or more erbium doped fiber
Source 32 will include one or more pump lasers of the type          60   amplifiers, etc., to produce a net linear intensity profiles or
known in the art, and may also include other coherent and                different non-linear profiles. For example, an erbium doped
incoherent Sources. The number of lasers and other pump                  fiber 40 that is optically pumped using wavelengths,
energy Sources used in the pump Source energy depends                    2-2, Supplied by one or more erbium pump Sources 42,
upon the transmission wavelength ranges over which the                   can be used in combination with the Raman portion of the
Signal varying device 12 will be operated.                          65   Signal varying device to provide a multiple Stage Signal
   The pump wavelengths are Selected Such that the com                   varying device 12, as shown in FIG. 5. It will be appreciated
bined Raman gain resulting from the pump energy Supplied                 that various EDFA configurations, Such as those discussed in
      Case 6:20-cv-00484-ADA Document 1-1 Filed 06/02/20 Page 14 of 15


                                                           6,115,174
                                7                                                                     8
the Background, can be used in embodiments incorporating                  Those of ordinary skill in the art will appreciate that
erbium doped fiber.                                                     numerous modifications and variations that can be made to
   The configuration shown in FIG. 4 was used to further                Specific aspects of the present invention without departing
demonstrate the advantages of the present invention. In one             from the Scope of the present invention. It is intended that
example, four pump wavelengths, 1450, 1465, 1485, and                   the foregoing Specification and the following claims cover
1495 nm, were combined using two 20 nm DWDM couplers                    Such modifications and variations.
and a dichroic filter. The combined pump wavelengths were                 What is claimed is:
Supplied to DCF to provide Raman gain in the transmission                 1. An optical Signal varying device comprising:
signal wavelength range of 1555 to 1585 nm. As shown in                   an optical fiber configured to produce Raman gain in a
FIG. 6(a), Substantially flat Raman gain signal variation          1O        Signal wavelength range and provide concentrated
profiles (+0.16 dB) can be produced over a 30 nm range for                   amplification, attenuation, and lossleSS transmission in
gains ranging from 1 to 8 dB. In addition, the relative power                Said optical fiber; and,
of the pump wavelengths Supplied to the device 12 can be                  a pump Source configured to provide pump energy to Said
varied to produce non-linear profiles that generally increase                optical fiber in a plurality of pump wavelengths having
or decrease across the Signal wavelength range, as shown in        15
                                                                             Sufficient pump energy to produce Raman gain and a
FIG. 6(b).                                                                   Signal variation profile in the Signal wavelength range
   Experimental gain profiles were determined for a number                   and Said pump Source is further configured to control
of additional pump wavelengths. Based on the experimental                    the pump energy in at least one of Said pump wave
results, Raman Signal varying device Simulations were per                    lengths to vary the Signal variation profile and provide
formed over 35 nm wide (1530–1565 nm) and 100 nm wide                        amplification, attenuation, and lossleSS transmission in
(1530–1630 nm) signal wavelength ranges. The predicted                       Said optical fiber over the Signal wavelength range.
performance of +0.12 dB and +0.342 dB over the 35 nm and                  2. The device of claim 1 wherein Said pump Source is
                                                                        configured to vary the pump energy of more than one of Said
100 nm wavelength ranges, as shown in FIGS. 7 (curve a)                 pump wavelengths.
and 8, respectively, indicates that the Signal varying devices            3. The device of claim 2 wherein said more than one of
of the present invention can be used over a wide range of          25   Said pump wavelengths can be varied at a constant total
wavelengths to accommodate numerous channels. FIG. 7                    pump energy.
(curves b and c) also shows examples of linear and non                     4. The device of claim 1 further comprising at least one
linear profiles that can be produced by varying the relative            erbium doped fiber coupled to said optical fiber.
power at the various pump wavelengths. It is also expected                 5. The device of claim 4 wherein the pump energy
that the number of pumps and the pump wavelength spacing                Supplied to Said optical fiber in Said pump wavelengths is
can be further varied to provide a range of Signal variation            controlled to provide a cumulative Raman gain profile that
profiles over wide and narrow wavelength ranges.                        Substantially compensates for Signal intensity non
   The signal varying devices 12 of the present invention can           uniformities introduced by Said at least one erbium doped
be operated in one, two, or three of the Signal varying modes,          fiber and provides a Substantially uniform Signal variation
amplification, attenuation, and lossleSS. By controlling the       35   profile over the Signal wavelength range.
pump power, one signal varying device can be continuously                 6. The device of claim 4 wherein said at least one erbium
transitioned between the three modes of operation. In                   doped fiber is operated as an amplifier over at least a portion
addition, the intensity gain/loss profile can be adjusted in            of the Signal wavelength range and the pump energy Sup
each Signal varying device 12 to dynamically control the                plied to Said optical fiber in Said pump wavelengths is
characteristics of the optical Signals exiting the Signal vary     40   controlled Such that Said optical fiber operates as an attenu
ing device 12. It is also possible to operate the Signal varying        ator over at least a portion of the Signal wavelength range.
device 12 in more the one mode at the same time. For                       7. The device of claim 4 wherein at least a portion of said
example, the Signal varying device 12 can be operated as an             at least one erbium doped fiber is operated as an attenuator
amplifier over part of the Signal wavelength range and as an            and the pump energy Supplied to Said optical fiber in Said
attenuator and/or a lossleSS link over the remaining part of       45   pump wavelengths is controlled Such that at least a portion
the Signal wavelength range. The multiple mode operation of             of Said optical fiber operates as an amplifier to compensate
the Signal varying device 12 can be used to compensate for              for Signal intensity non-uniformities introduced by Said at
optical Signals that enter the Signal varying device 12 with            least one erbium doped fiber.
a non-linear intensity profile.                                            8. The device of claim 7 further comprising a gain
   In addition, different signal varying devices 12 can be         50   flattening filter positioned to compensate for Signal nonuni
included in the system 10 that are operated with different              formities in said erbium doped fiber and said optical fiber.
pump wavelengths and powers to provide a cumulative                        9. The device of claim 1 wherein said pump wavelengths
Signal variation profiles differing from the Signal variation           are Selected to provide a Substantially linear cumulative
profiles of each device 12. For example, the pump wave                  Signal variation profile over the Signal wavelength range.
lengths used in different devices 12 can be varied to com          55      10. The device of claim 1 wherein said pump wavelengths
pensate for individual device Signal variation profile non              are Selected to provide a Substantially uniform cumulative
uniformities and provide a cumulative signal variation                  Signal variation profile over the Signal wavelength range.
profile that is substantially more uniform than the individual             11. The device of claim 10 wherein said pump wave
device profiles.                                                        lengths are Selected to provide a cumulative signal variation
   Unlike prior art Systems, the present invention does not        60   profile over the Signal wavelength range having a variation
require that a number of non-linear devices be coordinated              of C-1 dB.
and controlled to provide linear intensity variation (gain/                12. The device of claim 1 wherein said signal wavelength
loSS) profiles. Instead, the present invention provides an              range is 1500 nm to 1650 nm and said pump wavelength
optical System incorporating a continuous transition Signal             range is 1390 nm to 1510 nm.
varying device that provides increased control over the            65      13. The device of claim 1 wherein said optical fiber has a
characteristics of optical Signals being transmitted in the             transparent transmission range and Said Signal wavelength
System.                                                                 range corresponds to Said transparent transmission range.
      Case 6:20-cv-00484-ADA Document 1-1 Filed 06/02/20 Page 15 of 15


                                                          6,115,174
                                                                                                  10
   14. The device of claim 1 wherein said pump wavelengths               Sufficient pump energy to produce Raman gain and a
are spaced in intervals of 20 nm or less.                                Signal variation profile in the Signal wavelength range
   15. The device of claim 1 wherein the pump energy                     and Said pump Source is further configured to control
Supplied by each of Said pump wavelengths is controlled to               the pump energy in at least one of Said pump wave
compensate for Raman Self-pumping of the other pump 5                    lengths to vary the Signal variation profile and provide
wavelengths.                                                             amplification, attenuation, and lossleSS transmission of
   16. The device of claim 1 wherein the pump energy in at               the optical Signals over the Signal wavelength range in
least one of Said pump wavelengths is controllable to vary               Said optical fiber.
the Signal variation profile over the Signal wavelength range.        22.  The device of claim 1 wherein said optical fiber is at
   17. The device of claim 1 including a controller config- 1
ured to control the pump energy Supplied by at least one of " least      one of dispersion compensated fiber and transmission
Said pump wavelengths to produce a Substantially arbitrary fiber.
Signal variation profile over the wavelength range in Said provides   23. The device of claim 1 wherein said pump source
fiber.                                                                         pump energy to Said optical fiber in at least one of
   18. The optical transmission system of claim 16 wherein      15 a co-propagating      direction and a counter-propagating direc
Said cumulative signal variation profile is more uniform over      tion  relative   to the  Signal wavelengths.
the Signal wavelength range than Said first and Second Signal         24. An optical transmission System comprising,
variation profiles.                                                   a plurality of optical processing nodes configured to
   19. A method of controlling Signal variation in an optical            optically communicate via optical Signals in a Signal
fiber comprising:                                               2O       Wavelength range; and,
   providing an optical fiber configured to produce concen            a plurality of Signal varying devices positioned to vary the
      trated Raman gain in a signal wavelength range;                    optical Signals passing between Said processing nodes,
   coupling a pump Source to the fiber to provide pump                   wherein Said plurality of Signal varying devices
      energy in a plurality of pump wavelengths having 25                includes
      Sufficient pump energy to produce Raman gain and a              a first signal varying device at a first location including a
      Signal variation profile in the Signal wavelength range            first  optical fiber configured to produce Raman gain in
       and to controllably produce amplification, attenuation            a signal wavelength range and provide concentrated
       and lossleSS transmission in the optical fiber; and,              amplification, attenuation, and lossleSS transmission of
   controlling the pump energy provided in at least one of 3O            the optical Signals in Said optical fiber, and,
      Said pump wavelengths to vary the Signal variation              a first pump Source configured to provide pump energy to
      profile over the Signal wavelength range in the optical
      fiber and produce amplification, attenuation and loSS              Said first optical fiber in a first Set of pump wavelengths
      less transmission in the optical fiber.                            to produce Raman gain having a first Signal Variation
   20. The device of claim 1 wherein said pump source 35                 profile   over the Signal wavelength range and Said first
include a distributed Raman pump Source configured to                    pump     Source   is further configured to control the pump
provide pump energy to a transmission fiber connected to                 energy in at least one of Said first Set of pump wave
Said optical fiber to provide distributed Raman gain in Said             lengths to vary the Signal variation profile, and provide
transmission fiber.                                                      amplification, attenuation, and lossleSS transmission of
   21. An optical transmission System comprising:                        the   optical Signals in Said first optical fiber over the
                                                                40       Signal Wavelength range, and
   a plurality of optical processing nodes configured to
      optically communicate via optical Signals in a Signal           a Second Signal varying device at a Second location
      Wavelength range; and,                                             remote from Said first location and including a Second
   at least one signal varying device positioned to vary the             optical fiber provided with optical energy in a Second
      optical Signal passing between Said processing nodes, 45           Set of pump wavelengths from a Second corresponding
                                                                         pump Source to produce Raman gain having a Second
      wherein Said Signal varying device includes                        Signal variation profile over the Signal wavelength
   an optical fiber configured to produce Raman gain in the              range, wherein Said first and Second Signal variation
      Signal wavelength range and provide concentrated                   profiles provide for a cumulative signal variation pro
       amplification, attenuation, and lossleSS transmission of 50       file over the Signal wavelength range that differs from
      the optical Signals in Said optical fiber, and,                    either of the first and Second Signal variation profiles.
   a pump Source configured to provide pump energy to Said
      optical fiber in a plurality of pump wavelengths having                                  k   k   k   k   k
